Citation Nr: 1749998	
Decision Date: 11/03/17    Archive Date: 11/13/17

DOCKET NO.  13-32 795	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an evaluation greater than 20 percent prior to March 11, 2016 and 30 percent thereafter for cervical spine degenerative disc disease.

2.  Entitlement to an initial evaluation greater than 20 percent for cervical radiculopathy, left upper extremity.

3.  Entitlement to an evaluation greater than 20 percent for left shoulder degenerative joint disease with rotator cuff tendonitis. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel
INTRODUCTION

The Veteran had service on active duty from February 1986 to February 2006.  She retired after 20 years of active eservice.

This appeal arises before the Board of Veterans Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran canceled her request for a video teleconference hearing in a statement received in September 2016.  Hence, the Board finds she has withdrawn her request for a hearing before the Board.


FINDING OF FACT

In September 2016, after the case was certified to the Board but prior to the promulgation of a decision in this case, the Veteran withdrew all claims on appeal before the Board.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal as to an increased evaluation greater than 20 percent disabling prior to March 11, 2016 and 30 percent thereafter for cervical spine degenerative disc disease have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2016).

2.  The criteria for withdrawal of the appeal as to an initial evaluation greater than 20 percent for cervical radiculopathy, left upper extremity have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2016).

3.  The criteria for withdrawal of the appeal as to an increased evaluation greater than 20 percent for left shoulder degenerative joint disease with rotator cuff tendonitis have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The claimant or the claimant's representative may withdraw an appeal as to any or all issues on appeal.  38 C.F.R. § 20.204 (a) (2016).  Except for appeals withdrawn on the record at a hearing, withdrawal must be in writing.  38 C.F.R. § 20.204(b)(1) (2016).  A withdrawal is effective when received provided that receipt is prior to the issuance of a decision by the Board.  38 C.F.R. § 20.204(b)(3) (2016).  Withdrawal of a claim constitutes a withdrawal of the notice of disagreement and, if filed, the substantive appeal.  38 C.F.R. § 20.204(c) (2016).

The Board may dismiss any appeal which fails to allege a specific error of fact or law.  38 U.S.C.A. § 7105(d)(5) (West 2014); 38 C.F.R. § 20.202 (2016).  There is no obligation to proceed with further adjudication following withdrawal.  Hanson v. Brown, 9 Vet. App. 29 (1996).  

A March 2012 rating decision granted a 20 percent evaluation for left shoulder degenerative joint disease (DJD) with rotator cuff tendonitis effective April 29, 2011; and granted service connection for cervical radiculopathy of the left and right upper extremities, evaluated at 20 percent each, effective April 29, 2011 for the left and August 17, 2009 for the right.  Claims for increased evaluations for right shoulder DJD with rotator cuff tendonitis, and cervical spine degenerative disc disease; reopening the previously denied claims for service connection for left and right upper extremity carpal tunnel syndrome (CTS) with the submission of new and material evidence; and service connection for mechanical low back pain (claimed as upper back pain) as secondary to the cervical spine DDD were, however, denied.

The Veteran filed a timely notice of disagreement to this decision in April 2012.

In September 2013, the RO issued a rating decision in which it granted an evaluation of 30 percent for the right shoulder DJD with rotator cuff tendonitis, effective April 12, 2012.

This grant was reflected in the September 2013 statement of the case, which identified the issues as (1) evaluation of cervical spine DDD currently evaluated as 20 percent disabling, (2), entitlement to an initial evaluation greater than 20 percent disabling for cervical radiculopathy, right upper extremity, (3) entitlement to an initial evaluation greater than 20 percent disabling for cervical radiculopathy, left upper extremity, (4), evaluation of right shoulder DJD with rotator cuff tendonitis currently evaluated as 20 percent disabling earlier than April 12, 2012, and higher than 30 percent disabling from April 12, 2012, and (5) evaluation of left shoulder DJD with rotator cuff tendonitis currently evaluation as 20 percent disabling.

In her timely VA Form 9, received in November 2013 , the Veteran stated she wished to appeal only the following issues:  (1) cervical spine DDD, (2) cervical radiculopathy left extremity, and (3) left shoulder degenerative joint disease/rotator cuff tendonitis.  In addition, the Veteran stated she wanted to pursue a claim for cervical headaches, which had not been addressed in the rating decision.  

In June 2015, the RO issued a rating decision in which it granted a 50 percent evaluation for migraine headaches, effective November 12, 2013.  

In August 2015, the Veteran's claims file was transferred to the Board.  In August 2016, the RO granted an evaluation of 30 percent for the Veteran's cervical spine intervertebral disc syndrome, effective March 11, 2016.  

In September 2016 the AOJ received a facsimile transmission from the Veteran in which she canceled her hearing before the Board and withdrew her appeal.  The facsimile is date stamped September 19, 2016, and was scanned into the VA Claims Intake Center in Janesville, Wisconsin on September 24, 2016, to wit:

Please cancel my video conference hearing before a member of the Board of Veterans Appeals on 21 Sep 16, at 8:30 a.m.  I am withdrawing all claims on the appeal.

The correspondence is signed by the Veteran.

The Board finds that the Veteran effective withdrew both her request for a Board hearing and her appeals for (1) an increased evaluation for cervical spine DDD, (2) an initial higher evaluation for cervical radiculopathy left upper extremity, and (3) increased evaluation for left shoulder DJD with rotator cuff tendonitis.  This withdrawal was submitted prior to the issuance of a Board decision in these issues, and effective when received in September 2016.  

The Board thus finds that the Veteran submitted an appropriate withdrawal of all issues on appeal, to include that concerning the evaluation of the cervical spine disability.  Once an appeal was properly withdrawn, the Board had no jurisdiction remaining over it.  

The Board finds that there remain no allegations of errors of fact or law for appellate consideration for the claims of (1) an evaluation greater than 20 percent prior to March 11, 2016 and 30 percent after for cervical spine DDD, (2) an initial evaluation greater than 20 percent for cervical radiculopathy, left upper extremity, and (3) an evaluation greater than 20 percent for left shoulder DJD with rotator cuff tendonitis. 

Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.  38 C.F.R. § 20.204 (2016).  


ORDER

The appeal as to entitlement to an evaluation greater than 20 percent prior to March 11, 2016 and 30 percent thereafter for cervical spine DDD is dismissed.

The appeal as to entitlement to an initial evaluation greater than 20 percent for cervical radiculopathy, left upper extremity is dismissed.

The appeal as to entitlement to an evaluation greater than 20 percent for left shoulder DJD with rotator cuff tendonitis is dismissed.






____________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


